DETAILED ACTION
Office Action Summary
Claims 1-20 are pending in the instant application.
Claims 1-20 are rejected under 35 USC § 102.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Perlman et al. (US Pre-Grant Publication No: 2021/0271763) hereinafter referred to as Perlman.

As per claims 1, 8 and 14, Perlman teaches receiving a plurality of encrypted, incoming user data blocks for a storage platform; (Perlman, figure 2, item 34 and [0013]-[0015], teaches receiving encrypted data  in a trusted execution environment)
decrypting, in a trusted execution environment associated with the storage platform, the plurality of encrypted, incoming user data blocks to produce unencrypted user data blocks; (Perlman, figure 2, item 38 and [0013]-[0015], teaches decrypting the received encrypted data  in a trusted execution environment)

comparing, for the unencrypted user data block, the incoming digital fingerprint to existing digital fingerprints stored in the trusted execution environment to determine a presence of the incoming digital fingerprint among the existing digital fingerprints; and (Perlman, figure 2, item 42 and [0013]-[0015], teaches receiving encrypted data  in a trusted execution environment)
deduplicating the encrypted, incoming user data block for the storage platform based on the presence of the incoming digital fingerprint. (Perlman, figure 2, item 40-46 and [0013]-[0015], teaches receiving encrypted data in a trusted execution environment)

As per claims 2, 9 and 15, Perlman teaches wherein the operations further comprise applying a hash function to the unencrypted user data block to produce the incoming digital fingerprint. (Perlman, figure 2, item 40 and [0013]-[0015], teaches creating a hash of the decrypted data in a trusted execution environment)

As per claims 3, 10 and 16, teaches wherein deduplicating the encrypted, incoming user data block comprises adding a reference count to a data pointer in the storage platform. (Perlman, [0020], teaches having version numbers)

As per claims 4, 11 and 17,, wherein the operations further comprise: storing at least some of the plurality of encrypted, incoming user data blocks in the storage platform; and updating the plurality of existing digital fingerprints stored in the trusted execution environment. (Perlman, figures 1 and 2)

As per claims 5 and 18, wherein the storage platform comprises a multitenancy, public storage platform. (Perlman, figure 1, item 14, teaches storing in the CLOUD)



As per claims 7, 13 and 20, wherein each of the plurality of encrypted, incoming user data blocks are received through a proxy to provide an interface between a client and the storage platform. (Perlman, figure 1 and [0012])

Other Related Art
Perlman (20200213109 ), teaches “Plaintext data is encrypted to produce ciphertext which is transmitted along with a hash of the plaintext data and corresponding metadata comprising an initialization vector and information about the encryption key version used to encrypt the plaintext data to a backend storage system. The encrypted ciphertext is deduplicated at the backend storage system (without first decrypting it) using the hash and stored based upon the metadata.”
Ki (20210191880 ), teaches “One consequence of the fact that KV-SSD 120 of FIG. 1 may use hash value 605 to determine whether data is duplicated or not is that the data being hashed should be the same. But if the encrypted version of the data were hashed using hash function 505 of FIG. 5, then it is virtually certain there would be no data deduplication between different users' copies of the same data (the encrypted versions would hash to different hash values even if the unencrypted data were the same). Since embodiments of the inventive concept may perform data deduplication across users (or at least, across users who share access to objects that may be deduplicated), hash function 505 of FIG. 5 may be applied to the raw (unencrypted/decrypted) data in the object. Note that this is not a potential weakness in security, since hash functions are generally not reversible: given a hash value, it is generally not possible to reconstruct the original data. (Of course, if a hash function that were reversible were used, then the original data could be recovered, so either a one-way hash function (which is not reversible) should be used or else the hash values as stored in user secure object map 520-1 of FIG. 6 and dedup map 530 of FIG. 8 (discussed below) should be protected by encryption to maintain security.)”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SIMON P KANAAN/Primary Examiner, Art Unit 2492